DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yang Chang on 16 June 2021.

The application has been amended as follows: 
6.	(Currently Amended) The golf cart system of claim [[1]]2, wherein: 
an app for controlling the cart main body automatically or manually is installed in the terminal, and 
the app comprises: 
a boarding driving mode in which a golfer drives the cart main body after boarding the cart main body, 
a terminal driving mode in which the cart main body is manually manipulated by the golfer via the terminal, 
a first tracking driving mode in which the control module recognizes the terminal and tracks the terminal in real time so that the terminal is driven at the back by a set distance, and 
a second tracking driving mode in which when the terminal makes a request or a golfer who carries the terminal enters a driving area from a driving restricted area, the control module recognizes the request or entry and tracks the terminal.

8.	(Cancelled)

10. 	(Cancelled)

REASONS FOR ALLOWANCE
Claims  allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not explicitly disclose, teach, or suggest the limitations regarding the particular signal transmission method for the distance calculations as described in Claim 2, in combination with the other structural elements/method steps as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY K LUU whose telephone number is (571)272-3483.  The examiner can normally be reached on M-F: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/T.K.L./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669